Citation Nr: 0809349	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-24 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1972 to October 1975.  Records also indicate 
national guard service from March 1975 to November 1979 and 
from May 1983 to September 1986 with periods of active duty 
for training (ACDUTRA) from May 15, 1976, to May 30, 1976, 
from May 14, 1977, to May 28, 1977, from May 13, 1978, to May 
27, 1978, and from May 12, 1979, to May 26, 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated in April 2004.  
The United States Court of Appeals for Veterans Claims, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has 
also held that the VCAA notice requirements applied to all 
elements of a claim.  An additional notice as to these 
matters was provided in March 2006.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2007).  VA has a 
duty to assist the veteran which includes conducting a 
thorough and contemporaneous medical examination.  See Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

In this case, the veteran contends that he has PTSD as a 
result of incidents during active service in Germany and 
during national guard training.  He stated that while serving 
on guard duty in Germany a fellow serviceman had pointed a 
gun in his direction that went off causing powder burns to 
his forehead and that another guard had mistakenly shot a 
jeep in which he was riding.  There is no indication that 
these events were addressed in any official military reports.  
He also reported that during national guard training at Fort 
Bragg, North Carolina, mortars had landed near his unit while 
they were taking a break.  The medical evidence of record 
includes diagnoses of PTSD without clear opinion as to 
etiology.

In an August 2005 statement J.A. reported that he had served 
with the veteran in the North Carolina National Guard and 
recalled that sometime between 1976 and 1980 they were 
exposed to live artillery fire when another unit used the 
wrong firing coordinates.  There is no reason to doubt the 
veracity of this statement.  The Board notes that this 
statement was not addressed in a supplemental statement of 
the case nor is there any evidence of notice to the veteran 
as to why the statement was not accepted as verification of a 
claimed stressor event.  It is significant to note, however, 
that there is no indication as to whether this incident 
occurred during a period of active duty for training or 
inactive duty for training.  

The Board also notes that the veteran testified at a hearing 
before a decision review officer in May 2005, but that in 
correspondence dated in August 2005 he requested entitlement 
to an additional RO hearing.  There is no indication this 
request was addressed by the RO.  VA records dated in April 
2006 also show the veteran was admitted for inpatient 
treatment for PTSD in March 2006.  The reports associated 
with that period of treatment are not of record and VA 
treatment records were apparently last obtained and added to 
the claims file in November 2005.  In addition, VA records 
dated in January 2007 show Social Security Administration 
(SSA) records were requested without evidence of a reply.  
SSA reports apparently submitted by the veteran are 
incomplete.  Therefore, the Board finds additional 
development is required prior to appellate review.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  VA law provides 
that active military, naval, or air service includes any 
period of active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2006); 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

ACDUTRA is, generally, full-time duty in the Armed Forces 
performed by reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1) (2007).  Service connection for a person on 
inactive duty for training is permitted only for injuries, 
not diseases, incurred or aggravated in line of duty.  See 
Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General 
Counsel has held that it was the intention of Congress when 
it defined active service in 38 U.S.C.A. § 101(24) to exclude 
INACDUTRA during which a member was disabled or died due to 
nontraumatic incurrence or aggravation of a disease process.  
VAOPGCPREC 86-90 (Jul. 18, 1990).  

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2007).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
clarify whether he desires another 
personal hearing and to provide 
additional information pertinent to his 
service connection claim.  He should be 
specifically requested to identify the 
approximate date of the reported 
traumatic incident during service in the 
North Carolina National Guard and whether 
it occurred during a period of active 
duty training or during inactive duty 
training.  

2.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who have treated him for PTSD since 
November 2005.  The veteran should be 
requested to provide the names, addresses 
and approximate dates of treatment of all 
health care providers who treated him 
prior to service for an acquired 
psychiatric disorder resulting from 
childhood incidents.  The veteran should 
be asked whether any childhood trauma 
resulted in social service/foster home 
placement, and if so, he should provide 
details sufficient to obtain any records 
associated with placement.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  Pertinent VA treatment records 
dated after November 2005, including any 
hospital records dated in March and April 
2006, should be obtained and added to the 
claims file regardless of any response.

All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
any unsuccessful efforts in this regard, 
in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  Appropriate efforts should be taken 
to obtain a complete copy of the 
veteran's Social Security Administration 
disability benefit determination, as well 
as all associated medical records.

4.  If sufficient information is provided 
as to an injury or disease incurred 
during ACDUTRA or an injury during 
INACDUTRA, the AMC/RO, if necessary, 
should assemble a list of all adequately 
identified stressors and submit it to the 
appropriate service department office for 
verification.  If unable to provide such 
information, they should be asked to 
identify the agency or department that 
may provide the information and follow-up 
inquiries should be conducted 
accordingly.  

5.  Thereafter, the record should be 
reviewed and specific determinations 
provided, based on the complete record, 
as to which specific stressor events, if 
any, have been verified.  In reaching 
these determinations, any credibility 
questions raised by the record should be 
addressed.  The veteran should be 
notified of these determinations and 
afforded the opportunity to respond.

6.  If, and only if, a claimed stressor 
is verified, the veteran should be 
scheduled for a VA psychiatric 
examination.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  In reviewing the claims 
folder, the psychiatrist should take into 
account that the veteran had been 
diagnosed with PTSD related to childhood 
sexual trauma, and other childhood 
stressors as noted in April 2004 VA 
psychiatric examination, the October 2004 
VA psychiatric examination, and the 
December 2004 VA integrative summary.  
The examining psychiatrist should be 
informed as to which, if any, of the 
claimed stressors or identified events 
have been verified.  Based on a review of 
the record, and examination of the 
veteran, and considering the identified 
stressors, the physician should offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran has PTSD 
related to a verified event in service.  

The opinion should be provided based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

7.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

8.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran should 
be furnished a supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



